DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-6 and 10-26 as presented in the listing of claims filed by Applicant on 02 December 2021 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim(s) 4.

Agarwal (U.S. Pub No. 20190137991) discloses a system of retrofitting a manually operated forklift device to become an autonomously controlled and operated forklift, comprising an autonomous vehicle and body configured for movement along a surface in addition to a sensor and control system to determine a location in an environment.

Pounds (U.S. Pat No.10409293) discloses a drone device with a sensor which outputs a signal attached to a gimbal which is used to maintain a consistent plane of reference for the sensor.

wherein the autonomous vehicle further comprises a mount for the sensor, the mount comprising liquid floating the sensor, the liquid having a viscosity that enables the liquid to reach a level state each time an orientation of the body changes relative to gravity” when taken in the context of the claims as a whole, were not revealed in the prior art teachings
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668